1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicant’s response received on February 11, 2022.

3.	Applicant’s election of invention I in the reply filed on 02/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

5.	The abstract of the disclosure is objected to because the abstract does not set forth the nature and gist of the invention.
Correction is required.  See MPEP § 608.01(b).

6.	The drawings are objected to because the electrodes and thermocouple in fig. 3B are not clearly shown. It is unclear from fig. 3B as to where the electrodes are located; where the thermocouple is located; what is the gap for ice/water/snow? Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cable part as set forth in claim 4 must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

8.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 1, 
there is no antecedent basis for “the presence”; “the level”; “the differential voltage”; “the point” and “the output voltage”;
the term “and/or” is not a positive limitation; perhaps applicant intends to use either “and” or “or”;
the phrase “functions as a reference” is indefinite as it is vague what a reference is and how it functions as a reference;
the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d);
the limitation in “()” (in parenthesis) is not a positive limitation e.g. (Vin; Rv; Vout etc.);
the phrase “that will be measured” is indefinite as it is not a positive limitation;
the term “RTD” is indefinite as it is vague what RTD is;
last line, “temperature” should be ---the temperature--- as it is already recited in the claim;
claim recites measuring the differential voltage then measuring the output voltage and the temperature. It is vague as to how these parameters are being used; where the fixed resistor is being connected; what is function of the fixed resistor? the DAQ that is connected to the electrical resistance circuit is used to read and record the temperature (last line of the claim); the temperature sensor is a separate measuring device; how DAQ is reading the temperature? What is the difference between the measured differential voltage and the output voltage? They are not clearly defined;
the scope of the claim is not clear and being incomplete amounting to a gap between the elements, because no structural connection or relationship is set forth between the claimed elements. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized 
In claim 2, there is no antecedent basis for “the state”; the limitation in “()” (in parenthesis) is not a positive limitation; the phrase “any structure” is not a positive limitation as it is vague what “any structure” is; it is not clearly defined;
In claim 3, the phrase “wherein the temperature measurement facilitates accurate differentiation” is indefinite as it is vague how it facilitates accurate differentiation;
In claim 4, the “cable part” is indefinite as it is unclear what a cable part is; there is no antecedent basis for “the fixed resistance”;
In claim 5, there is no antecedent basis for “the algorithm” and “the electrical resistance”; “measured differential voltage” should be ---the measured differential voltage”; the limitation in “()” (in parenthesis) is not a positive limitation; the phrase “to record all these date in a table” is indefinite as it is vague what a table is; it is not clearly defined.


The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UDO (WO2010142282).

As to claim 1, Udo discloses a sensor for detecting the presence and the least one medium, including ice, snow and water, on a surface of an object; the sensor comprising a sensing element with two electrodes E1;E2 with a gap therebetween; a power source Uc; the differential voltage Dv is measured between the two electrodes; a fixed resistor Rm; and a temperature measurement device Tc; and a data acquisition system e.g. PC operatively connected to the electrical resistance circuit and configured to read and record the output voltage and temperature (see fig. 1). Note that the language recited in the preamble is not limiting and does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction.








    PNG
    media_image1.png
    532
    755
    media_image1.png
    Greyscale

As to claims 2,5-6, Udo discloses the sensor wherein the sensing element detects the state of the water that covers the surface of any structure whether it is liquid or in frozen form, and measures the liquid water content, when the medium that covers the surface is wet snow. Udo discloses exciting the sensor by inputting voltage (Uc); measuring differential voltage (Dv); and calculating the resistance. The sensor of Udo could be installed on the AC coils; heat pumps or any other object. Note that the sensor of Udo is capable of detecting the state of the water as it 
As to claim 3, Udo discloses the sensor wherein the temperature measurement device Tc is configured to measure the temperature at the sensor's location (see Tc in fig. 1).
As to claim 4 (insofar as understood), Udo discloses the sensor wherein the sensor includes a cable part i.e. wiring/cables which includes the fixed resistor Rm that is connected to the PC system and to the power source Uc (fig. 1).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Latarius (6,276,202) discloses a device for detecting snow and ice with temperature measurement.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858